IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

IVAN JERMAINE WIMS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2751

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed March 3, 2016.

An appeal from the Circuit Court for Alachua County.
William E. Davis, Judge.

Nancy A. Daniels, Public Defender, Brenda L. Roman, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.
                                1